Citation Nr: 1725755	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  07-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1983 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2010, the Veteran testified at a Board hearing before an Acting Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received after the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2016).  In a letter dated in September 2012, the Board informed the Veteran that the judge that had presided over the 2010 Board hearing was no longer with VA.  In a response dated in September 2012, the Veteran stated that she wanted a new Board hearing; however, in correspondence dated in October 2012, the Veteran stated that she no longer wanted another Board hearing.

The Board previously considered this appeal in January 2015, and remanded this issue for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's low back disability is related to her service-connected disabilities.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Low Back Disability

The Veteran contends that her current low back disability is related to service.  Specifically, she claims that her low back disability is secondary to her service-connected bilateral knee and hip disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for degenerative joint disease of the spine.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

At the outset, the Board notes that the evidence clearly shows the Veteran was diagnosed with degenerative disc disease of the lumbar spine, and is currently only service-connected for bilateral knee and hip disabilities to which she claims is related specifically to her low back disability.

Service treatment records do not contain any entries regarding treatment for a low back condition during service.  However, the Veteran contends that her service-connected bilateral knee and hip disabilities caused the onset of her current low back disability after she was discharged from service.  The Veteran claims that she initially experienced a lumbar strain in approximately 1995, and that her condition has continued to worsen since then primarily due to an altered gait caused by her service-connected disabilities.  The Veteran has been noted to regularly use a cane and knee brace for her service-connected disabilities.

The most probative evidence in favor of the claim includes Board hearing testimony from the Veteran as well as a private medical opinion.

The Veteran testified before a former Acting Veterans Law Judge in May 2010 and, based on her medical knowledge as a VA podiatry consultant, she testified as to her belief that her low back disability was aggravated by her altered gait, which was caused by her service-connected bilateral knee and hip disabilities.

A private medical opinion was received in March 2015.  Therein, the doctor stated that he has been treating the Veteran since March 2010 for "persistent chronic low back and leg pain."  The doctor stated, "Her lumbar spine condition and resulting chronic pain is likely due to the degenerative joint disease of her knees and hips.  It is well known that the same disease process-degenerative joint disease affects the lower extremities as well as the lumbar spine."  He explained, "The rationale for this opinion is based on biomechanical observations on asymmetric spinal loading, which emphasizes the vulnerability of the spine in asymmetric conditions like in patients with hip and knee pain."  In addition, the doctor stated, "An asymmetric body posture due to hip or knee pain leads to ipsilateral and contralateral muscle imbalance causing asymmetric weakness and spasm.  This is followed by asymmetric loading of basic spinal structures like disc and facet joints, which leads to degenerative disease in these major components of the spine."

The most probative evidence against the Veteran's claim includes a December 2016 VA examination opinion from a board-certified orthopedic spine surgeon.  The examiner opined that the Veteran's low back disability was less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  The examiner stated that the Veteran has age-related disk degeneration in the low back, "in that she shows no marked abnormal gait, which would result in acceleration or exacerbation of her age-related underlying degenerative disc disease noted at L5-S1."  The examiner also said that he reviewed and considered the November 1996 VA occupational therapy consultation and notes that suggest a link between the Veteran's service-connected knee and hip disabilities and her low back disability.  However, he opined, "...there is no question that the Veteran's low back pain would have ensued, irrespective of her history of knee injury on the left.  In that regard, I see these as completely separate problems with no connection whatsoever."

Prior VA examinations contain medical opinions that were considered inadequate in one way or another, and thus, the December 2016 VA examination is the only VA examination of record to fully comply with prior Board remand instructions.

While the evidence contains conflicting medical opinions, the Board finds that the private medical opinion, received in March 2015, is more probative.  There are several considerations that bolster the probative value of the opinion.  First, by virtue of having treated the Veteran personally, the private doctor is likely more familiar with the peculiarities of the Veteran's medical circumstances.  Moreover, the private doctor's expertise and training is certainly pertinent when weighing the probative value of his opinion.  He also addresses the broader question of biomechanical observations on asymmetric spinal loading, which goes to the heart of the Veteran's main contention.  The private doctor's opinion emphasizes the vulnerability of the spine in asymmetric conditions found in patients with hip and knee pain, such as the Veteran, rather than focusing merely on the severity of her abnormal gait.  Accordingly, the private doctor's positive medical opinion explicitly rejects the primary basis of the VA examiner's negative rationale (i.e., that the Veteran's abnormal gait is not "marked") while indicating that the Veteran's asymmetric body posture due to hip and knee pain causes "asymmetric loading of the basic spinal structures like disc and facet joints, which leads to degenerative disease..."

Under the circumstances, the Board must find that the evidence is, at the very least, in relative equipoise as to whether a low back disability is related to service-connected disabilities.  Accordingly, resolving all remaining reasonable doubt in the Veteran's favor as required by law, the Board finds that service connection for a low back disability, as secondary to service-connected disabilities, is warranted; thus, the appeal in this matter must be granted.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Service connection for a low back disability, to include as secondary to service-connected disabilities, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


